DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 08/11/2020.
Claims 1 – 20 are allowed.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic conversation with on August 15, 2022.

Claims: 
3.  (Currently amended)  The method of claim 2, wherein 
determining whether the command satisfies the given condition based on an unconfigured set and a configured set, the unconfigured set comprising at least an object which has been created and is unconfigured, and the configured set comprising at least an object which has been created and is configured. 

4.  (Currently amended)  The method of claim 3, wherein 
in response to the command being the first type of command for creating an object:
in response to the unconfigured set being empty, determining that the command fails to satisfy the given condition and causing transmission of the command to the remote accelerated processing resource; and
in response to the unconfigured set not being empty, determining that the command satisfies the given condition and causing withholding transmission of the command to the remote accelerated processing resource. 

5.  (Currently amended)  The method of claim 3, wherein 
in response to the command being the second type of command for setting a configuration:
in response to a configuration to be set by the command being present in the configured set, determining that the command satisfies the given condition and causing withholding transmission of the command to the remote accelerated processing resource; and
in response to a configuration to be set by the command being absent in the configured set, determining that the command fails to satisfy the given condition and causing transmission of the command to the remote accelerated processing resource.

7.  (Currently amended)  The method of claim 3, wherein 
in response to the command being the third type of command for executing a computation, determining that the command fails to satisfy the given condition and causing transmission of the command to the remote accelerated processing resource; and
in response to the command being the fourth type of command for deleting an object, determining that the command satisfies the given condition and causing withholding transmission of the command to the remote accelerated processing resource. 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claim 9 and 17), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claim 9 and 17):
in response to determining that the command satisfies the given condition, causing one of transmission and withholding transmission of the command to the remote accelerated processing resource; and 
in response to determining that the command fails to satisfy the given condition, causing the other of transmission and withholding transmission of the command to the remote accelerated processing resource.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194